Opinion by
Williams, J.,
There are three assignments of error. The first questions the correctness of the ruling of the court in admit*191ting in evidence a circular of the defendant containing its corporate title, its location, and where it had its offices. Its materiality depends upon the issue raised for the determination of the jury. The plaintiff sought to recover damages for the breach of a contract to lease. The defense was that one Shimp, the sales agent, was not authorized to bind the defendant. The written evidence showed a letter written by Shimp on the letterhead of the defendant offering to lease under certain conditions, and a written acceptance by the plaintiff. In the oral evidence there was testimony on the part of the plaintiff that Shimp directed the lease to be drawn in the name of his principal. This and other facts were denied. The circular, therefore, was material as a part of the testimony to prove the contention of the plaintiff as to the agency of Shimp; its weight was for the jury.
The court affirmed the defendant’s points which were as follows: “That' the burden of proof to establish agency is upon the plaintiff; that one dealing with an agent without inquiring into his authority acts at his own risk.” The last point which was “that an agent for a particular purpose has no authority to bind the principal for any other” was answered as follows: “That point is affirmed, unless the principal holds the agent out as having authority to act in other capacities.” The general charge clearly pointed out the burden resting upon the plaintiff which must be met before there could be a finding in its favor. The verdict of the jury is, therefore, conclusive of the authority of Shimp to make the lease.
The second assignment is that the court erred in refusing defendant’s motion for a nonsuit. It has been so often held that this is not assignable as error that a citation of authority is unnecessary.
The third assignment is that the court erred in refusing a new trial. There is nothing in the facts of this case which would make it necessary for us to exercise the exceptional powers of the appellate court under the Act *192of May 20, 1891, P. L. 101, Section 2. There was no exception to the general charge or motion for judgment non obstante veredicto.
The assignments of error are overruled and judgment affirmed.